t c memo united_states tax_court james l and patricia a connell petitioners v commissioner of internal revenue respondent docket no filed date james l connell pro_se andrew m winkler for respondent memorandum opinion fay judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax with respect to the following tax years additions to tax sec sec sec sec sec year deficiency a a a a a dollar_figure dollar_figure -- -- dollar_figure -- big_number -- dollar_figure big_number dollar_figure big_number -- big_number big_number percent of the interest due on the deficiency respondent also determined that petitioners were liable for the increased rate of interest under sec_6621 for each of the taxable years at issue prior to trial respondent filed a motion for leave to file an amended answer to claim an increased deficiency in tax for the year the deficiency for arises from the carryback of an investment_tax_credit by petitioners for the year on their income_tax return petitioners reported an investment_tax_credit of dollar_figure from their investment in a partnership discussed later in this opinion petitioners utilized dollar_figure of the investment_tax_credit on their return and carried back the unused_credit to their tax_year petitioners received a tentative refund of dollar_figure for their tax_year and that is the amount of deficiency in tax set out in the notice_of_deficiency for later respondent's service_center noted that petitioners had erroneously calculated their tax_liability for using the tax_rates applicable to married individuals filing separately when instead petitioners were entitled to the rates for married individuals filing jointly the service_center recomputed petitioners' tax which reduced their tax_liability for that year by the amount of dollar_figure this correction resulted in an increase in the carryback of the investment_credit to the tax_year in the amount of dollar_figure and a carryforward of dollar_figure of the credit to the amounts of dollar_figure and dollar_figure were thereafter paid to petitioners as tentative refunds in the notice_of_deficiency respondent failed to include the dollar_figure tentative refund for as part of the deficiency in tax for and the amended answer sought an increase in the deficiency in tax for that year from dollar_figure to dollar_figure to reflect the subsequent tentative refund for that year and to correspondingly increase the additions to tax to dollar_figure and dollar_figure respectively under sec_6653 and sec_6659 and the increased interest under sec_6621 the court granted respondent's motion the issues for decision are whether petitioners are entitled to claimed losses and investment tax_credits with respect to james l connell's petitioner investment in in since petitioners' tax_year is not before the court the increased deficiency claimed by respondent does not include the tentative refund of dollar_figure which was paid to petitioners as a carryforward of the credit to the barrister equipment associates serie sec_162 limited_partnership serie sec_162 whether petitioners are liable for the additions to tax for negligence under sec_6653 and sec_6653 and whether petitioners are liable for the additions to tax for valuation overstatements under sec_6659 whether petitioners are liable for the additions to tax for substantial understatements of income_tax under sec_6661 for the taxable years and and whether petitioners are liable for the increased rate of interest under sec_6621 for each of the years at issue these issues arise from petitioner's investment as a limited_partner in serie sec_162 during and serie sec_162's principal_place_of_business was in rockville centre new york serie sec_162 was one of approximately limited_partnerships organized in and that have been referred to as the barrister equipment associates partnerships the barrister partnerships this case is part of a national litigation project initiated by respondent involving the barrister partnerships the facts of this case are very similar to those considered by this court in barrister equipment associates series v commissioner tcmemo_1994_205 the facts in this case are also essentially the same as those considered in in re mdl-731-tax refund litigation v united_states 989_f2d_1290 2d cir accordingly in this case the court will summarize the findings of facts to the extent necessary to address the issues identified above for a more detailed explanation of the barrister partnerships see the cases cited above some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was santa rosa california the promoter of the barrister partnerships and of the transactions involved herein was an individual named irving cohen cohen cohen organized and controlled an entity named universal publishing resources ltd universal at cohen's request in paul f belloff belloff and robert gold gold formed barrister associates barrister a new york general_partnership belloff and gold each held a 50-percent interest in barrister between and barrister organized and was the general_partner of the barrister partnerships barrister organized limited_partnerships in collectively named the barrister equipment associates serie sec_80 through and in barrister organized limited_partnerships collectively named the barrister equipment associates serie sec_115 the madison library inc madison a corporation wa sec_3 owned directly or indirectly for the benefit of cohen's children in the 1980's madison formed a subsidiary geoffrey townsend ltd townsend universal was a subsidiary of townsend and cohen was universal's president through and the partnerships serie sec_162 was one of the barrister partnerships organized in barrister was the general_partner and tax_matters_partner of serie sec_162 all of the barrister partnerships were similar to each other having all been organized to acquire and exploit literary and computer_program properties properties which were purchased or leased directly or indirectly from corporations owned or controlled by cohen with respect to serie sec_162 universal acquired the properties from several publishers and then leased these properties to serie sec_162 on behalf of serie sec_162 cohen arranged to have services contractors publish distribute and sell the products to be produced with the properties universal leased to serie sec_162 in most cases the services contractors were affiliates of the publishers of the books or the computer programs for example confucion press inc a subsidiary of the publisher richard gallen co inc was expected to serve as a services serie sec_162 is subject_to the unified_audit and litigation procedures of secs those provisions sometimes referred to as the tefra procedures were enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 and provide a method for adjusting partnership items in one unified partnership proceeding rather than in separate proceedings with the partners 87_tc_783 h conf rept pincite 1982_2_cb_600 contractor for three of the properties that universal would lease to serie sec_162 the limited_partnership interests in serie sec_162 were sold by chadwick investor services inc chadwick a corporation owned by belloff gold and ronald cohen no relationship to irving cohen as compensation_for selling the limited_partnership interests in serie sec_162 chadwick received a commission of percent of the cash invested by the limited partners chadwick in turn paid a commission to its independent sales representatives during petitioner became involved in selling as an independent sales representative limited_partnership interests in the barrister partnerships including serie sec_162 as a result of those sales petitioner received commissions during from universal chadwick and townsend totaling dollar_figure during petitioner received commissions from parliament securities inc universal and carrington associates an affiliate of universal's totaling dollar_figure in date petitioner acquired a percent limited_partnership_interest in serie sec_162 for dollar_figure paying prior to petitioner had been a salesman for years among the products previously sold by petitioner were mutual funds and life_insurance petitioner has a college degree in business inc in chadwick changed its name to parliament securities dollar_figure in cash and executing a promissory note for the remainder which note was paid_by petitioner a year later prior to investing in serie sec_162 petitioner received an offering memorandum and a brochure that summarized the offering petitioner did not study these documents prior to his investment because as an independent sales representative he had studied similar documents for other barrister partnerships with a fine-toothed comb and found that all of the partnerships were cookie cutter ie basically the same furthermore the specific book properties purchased by serie sec_162 were not of importance to petitioner for tax years and serie sec_162 reported partnership losses of dollar_figure and dollar_figure and investment tax_credits of dollar_figure and dollar_figure respectively on their and federal_income_tax returns returns petitioners claimed their percent distributive_share of these losses and investment tax_credits from serie sec_162 more specifically petitioners claimed partnership losses of dollar_figure and dollar_figure and investment tax_credits of dollar_figure and dollar_figure for and respectively in addition petitioners claimed a tentative the private_placement memorandum offering memorandum of serie sec_162 dated date indicates that the limited_partnership interests in serie sec_162 would be offered in units of dollar_figure each for a total of dollar_figure to the partnership although the record is not clear petitioner apparently purchased a half-unit since his limited_partnership_interest cost dollar_figure refund of dollar_figure on their return for an unused investment_tax_credit carryback from the tax_year on date respondent issued notices of final_partnership_administrative_adjustment to barrister with respect to the partnership returns filed by serie sec_162 for and the tax_matters_partner of serie sec_162 petitioned this court in the case of anderson equip associates v commissioner docket no a stipulated decision in that case was entered on date petitioners were not subject_to the tefra proceeding because they had previously filed on date a petition in bankruptcy under chapter in the u s bankruptcy court northern district of california pursuant to sec_6231 and the regulations thereunder partnership items of a partner named as the debtor in a bankruptcy proceeding shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy sec_301 c - 7t a temporary proced admin regs fed reg date the effect of the conversion is to remove the partner from the partnership proceeding and subject the converted items to deficiency procedures applicable to the partner's individual tax case 89_tc_198 after the order of discharge in petitioners' bankruptcy proceeding was entered on date respondent issued a notice_of_deficiency to petitioners on date in the notice_of_deficiency respondent disallowed the partnership losses and investment tax_credits claimed by petitioners on their and returns and determined the additions to tax and increased rate of interest under sec_6621 the commissioner's determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 this burden_of_proof extends as well to the additions to tax and the increased rate of interest rule a 58_tc_757 however with respect to respondent's amended answer relating to an increase in the deficiency in tax for the year and correspondent increases in the additions to tax and increased interest the burden_of_proof is on respondent since the claim by respondent constitutes new_matter rule a the record reflects that respondent met that burden in that petitioners' income_tax return for erroneously reflected a tax computation for married persons filing separately when in fact the computation should have been based on rates for married persons filing jointly and by petitioner's acknowledgment of having subsequently received the tentative refund of the investment_credit carryback of dollar_figure to the year in the notice_of_deficiency respondent disallowed the losses and credits claimed by petitioners on their and returns determining that serie sec_162 was not an activity engaged in for profit and was devoid of economic_substance in general a transaction is effective for income_tax purposes only if its economic_substance is consonant with its intended tax effects 435_us_561 364_us_361 364_f2d_734 2d cir affg 44_tc_284 in evaluating whether a transaction possesses economic_substance the court looks to objective factors that indicate whether the taxpayer acquired an equity_interest in the property and whether the taxpayer had a realistic potential for profit 91_tc_838 89_tc_986 85_tc_397 the court applied these objective factors in barrister equipment associates series v commissioner tcmemo_1994_205 the test case in this court for the litigation project involving the barrister partnerships in that case this court held that the transactions involving barrister partnerships serie sec_115 serie sec_115 lacked economic_substance and were shams respondent determined the deficiencies against petitioners on the premise that the facts and transactions involved in this case are essentially the same as those in barrister equipment associates series v commissioner supra although petitioner's investment in serie sec_162 was not exactly the same as the investments in serie sec_115 petitioner acknowledged at trial that the facts surrounding and the transactions involving serie sec_115 and serie sec_162 were basically the same and that essentially the partnerships were all cookie-cutter petitioners presented no evidence to show that petitioner's investment in this case differed in a material manner from those in serie sec_115 accordingly the court finds that the holding in barrister equipment associates series v commissioner supra is controlling and therefore is applicable to this case see 341_f2d_531 6th cir see also 167_f2d_890 9th cir the court therefore finds that the transactions involving serie sec_162 lacked economic_substance accordingly respondent is sustained as to the deficiencies in tax respondent determined that petitioners are liable for additions to tax for negligence for the taxable years in issue sec_6653 for and sec_6653 for and impose an addition_to_tax if any portion of an underpayment is due to negligence or intentional disregard of rules or regulations for and sec_6653 imposes an addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 with respect to the issue of negligence petitioners are required to prove that their actions in connection with serie sec_162 were reasonable in light of their experience and the nature of the investment see 60_tc_728 within this framework petitioners may prevail if they reasonably relied on competent professional advice 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id pincite furthermore the court has rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 at trial petitioner stated that in at the recruitment meeting for the barrister partnerships' independent sales representatives the presentation by the partnership promoters originally did not pass petitioner's sniff test petitioner was skeptical as to whether the barrister partnerships had economic_substance however after speaking with numerous certified public accountants c p a 's attorneys and other tax professionals petitioner became convinced that the partnerships were not shams he decided to become an independent sales representative and eventually an investor in serie sec_162 petitioner stated that in making this decision he did not focus on the cash_flow projections of the partnerships because the c p a 's made these computations for petitioner and he accepted their responses prior to petitioner's involvement in the barrister partnerships he had never been involved in book publishing petitioner has a college degree in business and for approximately years was a salesman the fact that petitioner did not have knowledge of the book publishing industry did not concern him because he felt that cohen as well as the services contractors had a great deal of experience in the industry however petitioner did not consult with these individuals or anyone else in the publishing business about the economic_substance of serie sec_162 or any other of the barrister partnerships petitioner solely relied on the advice of the c p a 's attorneys and other tax professionals in determining whether to invest in serie sec_162 at trial petitioner acknowledged that none of these individuals were knowledgeable about the book publishing industry the advice of these individuals appears from the record to have been strictly about the tax aspects of the venture as stated above this court has rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied on by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 such is the case here petitioners have failed to persuade the court that their actions in connection with their investment in serie sec_162 were reasonable in light of their experience and the nature of their investment petitioner acknowledged at trial that based on the presentation of the promoters at the recruitment meeting in he was not satisfied about the merits of the promotion and was skeptical that the barrister partnerships had economic_substance petitioner was not only an investor but he was also a promoter of investments in the partnerships from which he derived substantial sales commissions he made no independent investigations of the merits of the investment programs he promoted with persons knowledgeable about the book publishing business petitioner's role as promoter coupled with his initial skepticism placed him in the situation where he should have done more than merely rely on discussions with individuals who had no knowledge of the nontax aspects of the investment on this record the court holds that petitioners are liable for the additions to tax for negligence for the years at issue respondent is sustained on this issue respondent determined that petitioners are liable for the additions to tax for valuation overstatements under sec_6659 on the underpayments of their federal income taxes for the years at issue attributable to the investment tax_credits claimed with respect to serie sec_162 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 in this case respondent determined that the overstatement percentage in petitioner's investment in serie sec_162 was over big_number percent and accordingly applied the percent rate as stated above petitioners bear the burden of proving that respondent's determination on this issue in the notice_of_deficiency is erroneous rule a 58_tc_757 petitioners failed to present any evidence to show that respondent's determination under sec_6659 was erroneous accordingly respondent is sustained on this issue sec_6661 imposes an addition_to_tax equal to percent of the amount attributable to a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 petitioners failed to present any evidence to prove that they should not be held liable for the additions to tax under sec_6661 rule a bixby v commissioner supra accordingly respondent is sustained on this issue with respect to the increased rate of interest determined by respondent sec_6621 provides for an increased rate of interest with respect to any underpayment in excess of dollar_figure that is attributable to one or more tax_motivated_transactions an understatement will be reduced to the extent that it is based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6661 petitioners have failed to prove that either of these situations existed in this case sec_6621 and the increased rate of interest applies to interest accruing after date see 88_tc_583 affd 862_f2d_400 2d cir affd without published opinion sub nom mcdonnell v commissioner 862_f2d_308 3d cir the increased rate of interest applies to interest accruing after date even though the transaction in question was entered into before the date of enactment of sec_6621 respondent determined that petitioners were liable for the increased interest because the underpayments for the taxable years at issue were attributable to tax-motivated transactions sec_6621 provides that the term tax- motivated transaction includes any sham or fraudulent transaction economic shams or transactions that lack economic_substance fall within the ambit of sec_6621 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd sub nom 868_f2d_865 6th cir affd sub nom 864_f2d_93 9th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir the court has concluded that serie sec_162 was an economic sham accordingly respondent's determination that petitioners were liable for the increased rate of interest under sec_6621 with respect to the deficiencies for and is sustained to reflect the foregoing decision will be entered for respondent
